Name: Commission Regulation (EC) No 951/94 of 27 April 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 94 Official Journal of the European Communities No L 107/55 COMMISSION REGULATION (EC) No 951/94 of 27 April 1994 fixing the import levies oxx frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 233/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as amended by Regulation (EC) No 686/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . O OJ No L 30, 3 . 2. 1994, p . 9. 0 OJ No L 328, 29 . 12. 1993, p. 45. (4) OJ No L 84, 29. 3 . 1994, p. 3 . No L 107/56 Official Journal of the European Communities 28 . 4. 94 ANNEX to the Commission Regulation of 27 April 1994 fixing the import levies on frozen sheep ­ meat and goatmeat 0) I1) (ECU/100 kg) CN code Week No 18 from 2 to 8 May 1994 Week No 19 from 9 to 15 May 1994 Week No 20 from 16 to 22 May 1994 Week No 21 from 23 to 29 May 1994 Week No 22 from 30 May to 5 June 1994 0204 30 00 118,628 116,453 113,550 109,920 106,290 020441 00 118,628 116,453 113,550 109,920 106,290 020442 10 83,040 81,517 79,485 76,944 74,403 0204 42 30 130,491 128,098 124,905 120,912 116,919 0204 42 50 154,216 151,389 147,615 142,896 138,177 0204 42 90 154,216 151,389 147,615 142,896 138,177 0204 43 10 215,903 211,944 206,661 200,054 193,448 020443 90 215,903 211,944 206,661 . 200,054 193,448 0204 50 51 118,628 116,453 113,550 109,920 106,290 0204 50 53 83,040 81,517 79,485 76,944 74,403 0204 50 55 130,491 128,098 124,905 120,912 116,919 0204 50 59 154,216 151,389 147,615 142,896 138,177 0204 50 71 154,216 151,389 147,615 142,896 138,177 0204 50 79 215,903 211,944 206,661 200,054 193,448 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.